PD-1341-14
         FILED IN                                                                  COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                                           AUSTIN, TEXAS
                                                                                  Transmitted 7/30/2015 10:58:36 AM
       August 3, 2015                                                                 Accepted 8/3/2015 8:32:45 AM
                                                                                                    ABEL ACOSTA
   ABELACOSTA, CLERK                         No. PD-1341-14                                                 CLERK


                                                 TO THE

                                 COURT OF CRIMINAL APPEALS

                                     OF THE STATE OF TEXAS


      STACY STINE CARY                              §                  APPELLANT

                        v.                          §
     THE STATE OF TEXAS                                                 APPELLEE


                                  On Appeal from the Court of Appeals
                             for the Fifth Judicial District of Texas at Dallas
                                Court of Appeals No. 05-12-01421-CR

                   MOTION OF THE PILLAR OF LAW INSTITUTE
           FOR ADMISSION OF STEPHEN R. KLEIN PRO HAC VICE



     JAMES "TREY" TRAINOR III                              STEPHEN R. KLEIN
     State Bar No. 24042052                                Pillar of Law Institute
     Beirne, Maynard & Parsons, L.L.P.                     455 Massachusetts Ave. NW
                 rth
     401 W 15l St                                          Ste. 359
     Ste. 845                                              Washington, DC 20001-2742
     Austin, TX 78701-1667                                 (202) 815-0855 (Tel.)
     (512) 623-6700 (Tel.)                                 stephen.klein@pillaroflaw.org
     ttrainor(a>brnpllp.com
                                                           OF COUNSEL FOR AMICUS


     COUNSEL OF RECORD
      NOW COMES, Stephen R. Klein, a non-resident attorney, and respectfully

requests permission to appear in this Honorable Court Pro Hac Vice on behalf of the

Pillar of Law Institute. As reason therefore, and upon my oath, I state:

   1. My address and telephone numbers are: Stephen R. Klein, Pillar of Law

      Institute, 455 Massachusetts Ave., ste. 359, Washington, DC 20001-2742;

      202.815.0955.


   2. I will be associated in the case with James "Trey" Trainor III, a practicing

      lawyer and a member in good standing of the State Bar of Texas. His address

      and telephone number are: Beirne, Maynard and Parsons, L.L.P., 401 W 15

      Street, ste. 845, Austin, TX 78701-1667; 512.623.6700. His Texas Bar card

      number is: 24042052.


   3. In the past two years, I have appeared pro hac vice in Texas as counsel for

      amicus curiae in the following cases: DeLay v. State, 443 S.W.3d 909, No. PD-

      1465-13 (Tex. Crim. App.) (Oct. 1, 2014); Cary v. State, 460 S.W.3d 731, No.

      05-13-01010-CR (Tex. App.-Dallas) (Mar. 25, 2015).

   4. I am an active member in good standing of the Illinois Supreme Court and the

      Michigan Supreme Court. I am also a member in good standing of the United

      States District Court for the Northern District ofIllinois, the United States Court

      of Appeals for the Tenth Circuit, and the United States Supreme Court.
   5. I have not been the subject of any disciplinary action by any bar or courts during

      the last five years.

   6. I have not been denied admission to the courts of any state or to any federal

      court during the last five years.

   7. I am familiar with the State Bar Act, Rules of the State Bar of Texas governing

      the conduct of its members, and the Texas Disciplinary Rules of Professional

      Conduct, and I will comply with these rules so long as such proceeding is

      pending.

   8. This motion is accompanied by a motion of Trey Trainor stating that I am a

      reputable attorney fit to participate in this particular proceeding.

   9. I have included an acknowledgment issued by the Board of Law Examiners.

      WHEREFORE, based on the foregoing, Stephen Klein respectfully prays this

court will allow me to appear in this matter Pro Hac Vice on behalf of the Pillar of

Law Institute for such other and further relief that may be awarded at law or in equity.

      Signed and sworn under the pains and penalties of perjury,

                                          Isi Stephen Klein
                                          Stephen R. Klein
                                          Pillar of Law Institute
                                          455 Massachusetts Ave.
                                          Ste. 359
                                          Washington, DC 20001-2742
                                          Tel: 202.815.0955
                                          stephen.klein@pillaroflaw.org
                          CERTIFICATE OF SERVICE


      I certify that on July 30, 2015, a true and correct copy of this Motion of the

Pillar of Law Institute for Admission of Stephen R. Klein Pro Hac Vicewas served

by electronic filing on appellate counsel of record in this proceeding as listed below.

Counsel for State                           Counsel for Appellant
Ken Paxton                                  John M. Helms
Attorney General of Texas                   Fitzpatrick, Hagood, Smith & Uhl LLP
                                            Chateau Plaza, Ste. 1400
Charles E. Roy                              2515McKinney
First Assistant Attorney General            Dallas, Texas 75201


Adrienne McFarland
Deputy Attorney General
for Criminal Justice


Edward L. Marshall
Chief, Criminal Appeals Division

Joseph P. Corcoran
Assistant Attorney General
Supervising Attorney for Non-Capital
Appeals Criminal Appeals Division

P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548



                                            Isi Trey Trainor
                                            James "Trey" Trainor III
                              Board of Law Examiners
                               Appointed by the Supreme Court of Texas
                             P.O. Box 13486 * Austin, Texas 78711-3486


                                Acknowledgment Letter
                               Non-Resident Attorney Fee


                                           July 22, 2015



To: Stephen Klein
Via: stephen.klein@pillaroflaw.org


   According to Texas Government Code §82.0361, "a nonresident attorney
requesting permission to participate in proceedings in a court in this state shall
pay a fee of $250 for each case in which the attorney is requesting to
participate."

  This Acknowledgement Letter serves as proof that the Board of Law
Examiners has received $250 in connection with the following matter:

       Non-resident attorney: Stephen Ralph Klein
       Case: PD-1341-14

       Texas court or body: Texas Court of Criminal Appeals Austin

    After satisfying the fee requirement, a non-resident attorney shall file a
motion in the Texas court or body in which the non-resident attorney is
requesting permission to appear. The motion shall contain the information and
statements required by Rule XIX(a) of the Rules Governing Admission to the Bar
of Texas. The motion must be accompanied by this Acknowledgment Letter and
by a motion from a resident practicing Texas attorney that contains the
statements required by Rule XIX(b).

    The decision to grant or deny a non-resident attorney's motion for permission
to participate in the proceedings in a particular cause is made by the Texas court
or body in which it is filed.

    For more information, please see Rule XIX of the Rules Governing Admission
to the Bar of Texas and §82.0361 of the Texas Government Code, which can be
found on the Board's website.


                                                Sincerely,



                                                Susan Henricks
                                                Executive Director
         FILED IN
                                                                                                      PD-1341-14
                                                                                     COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS
                                                                                                   AUSTIN, TEXAS
       August 3, 2015                                                             Transmitted 7/30/2015 11:03:39 AM
                                                                                       Accepted 8/3/2015 8:32:21 AM
                                                                                                    ABEL ACOSTA
   ABEL ACOSTA, CLERK                        No. PD-1341-14
                                                                                                            CLERK



                                                 TO THE

                                 COURT OF CRIMINAL APPEALS

                                     OF THE STATE OF TEXAS


       STACY STINE CARY                             §                  APPELLANT

                        v.                          §
      THE STATE OF TEXAS                            §                   APPELLEE


                                  On Appeal from the Court of Appeals
                             for the Fifth Judicial District of Texas at Dallas
                                Court of Appeals No. 05-12-01421-CR

              MOTION OF JAMES "TREY" TRAINOR SUPPORTING
                ADMISSION OF STEPHEN R. KLEIN PRO HAC VICE



      JAMES "TREY" TRAINOR III                             STEPHEN R. KLEIN
      State Bar No. 24042052                               Pillar of Law Institute
      Beirne, Maynard & Parsons, L.L.P.                    455 Massachusetts Ave. NW
      401 W 15th St                                        Ste. 359
      Ste. 845                                             Washington, DC 20001-2742
      Austin, TX 78701-1667                                (202) 815-0855 (Tel.)
      (512) 623-6700 (Tel.)                                stephen.klein(g),pillaroflaw.org
      ttrainor(a>bmpllp.com
                                                           OF COUNSEL FOR AMICUS


      CO UNSEL OF RECORD
      NOW COMES, James "Trey" Trainor III, respectfully requesting this

Honorable Court grant the motion on behalfofthe Pillar ofLaw Institute for admission

of Stephen R. Klein Pro Hac Vice. Upon my oath, I state:

   1. Stephen R. Klein will be associated with me in the proceedings of this cause.

   2. I find Stephen R. Klein to be a reputable attorney and recommend that he be

      granted permission to participate in this proceeding before this Court.


                                             Respectfully submitted,

                                             Isi Trey Trainor
                                             JAMES "TREY" TRAINOR III
                                             State Bar No. 24042052
                                             Beirne, Maynard & Parsons, L.L.P.
                                             401 W 15th St
                                             Ste. 845
                                             Austin, TX 78701-1667
                                             (512) 623-6700 (Tel.)
                                             ttrainor@bmpllp.com
                          CERTIFICATE OF SERVICE


      I certify that on July 30, 2015, a true and correct copy of this Motion

Supporting Admission of Stephen R. Klein Pro Hac Vice was served by electronic

filing on appellate counsel of record in this proceeding as listed below.

Counsel for State                           Counsel for Appellant
Ken Paxton                                  John M. Helms
Attorney General of Texas                   Fitzpatrick, Hagood, Smith & Uhl LLP
                                            Chateau Plaza, Ste. 1400
Charles E. Roy                              2515McKinney
First Assistant Attorney General            Dallas, Texas 75201


Adrienne McFarland
Deputy Attorney General
for Criminal Justice


Edward L. Marshall
Chief, Criminal Appeals Division

Joseph P. Corcoran
Assistant Attorney General
Supervising Attorney for Non-Capital
Appeals Criminal Appeals Division


P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548



                                            Isi Trey Trainor
                                            James "Trey" Trainor III